10/27/2020
                                                       •4
          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0357
                                                                         FILED
                                                                          OCT 2 7 2020
                                                                        Bowen (...3 r eenwood
IN THE MATTER OF:                                                    Clerk of Supreme Court
                                                                        State of Montana

 A.W. and B.W.                                                      ORDER

              Youths in Need of Care.




       Counsel for the appellant father of A.W. and B.W. filed a motion and brief asking
to be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The father was granted time to file a
response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the father's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant father persot411y.
       DATED this Z-)- ciay of October, 2020.



                                                               Chief Justice